Case 18-10643-elf   Doc 175-5 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                          Exhibit E: Email Page 1 of 2




                         Exhibit“E”
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
 Case 18-10643-elf      Doc 175-5 Filed 06/09/21 Entered 06/09/21 11:56:17                 Desc
                              Exhibit E: Email Page 2 of 2


-----Original Message-----
From: Bideaux, Christopher <CBideaux@snsc.com>
To: 'bmazik@aol.com' <bmazik@aol.com>
Sent: Fri, Jun 26, 2020 11:09 am
Subject: RE:          - Mazik - Mod Docs

A large balance has been forgiven.

We never received a hardship form. Yuriay expressed a hardship, but never provided a
hardship form. We need the mod signed before any review for hardship can be done. If you
can just send the hardship to my email. You haven’t been reviewed or approved for a
forbearance, therefore the date will remain 4/1/20.

It’s underwater due to non-payment and interest/fees accruing. You still owe the balance
regardless of the property value.

The terms are fair. We’re helping you cure (fix) the delinquency. We’re not taking advantage of
you.

Again, please sign the docs and return, so we may finish this process.
